United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1680
                        ___________________________

                                 Sanjuana Uttecht

                             lllllllllllllllllllllPetitioner

                                           v.

                           Janet Napolitano, Secretary

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                        Department of Homeland Security
                                  ____________

                            Submitted: April 22, 2013
                              Filed: April 25, 2013
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

      Sanjuana Uttecht petitions for review of an order issued by the Department of
Homeland Security (DHS), reinstating a prior removal order against her. Upon
careful review, we conclude that DHS properly issued the reinstatement order after
confirming Uttecht’s identity and determining that she previously had been ordered
removed and had not sought permission to reenter the United States. See 8 U.S.C.
§ 1231(a)(5) (if Attorney General determines that alien has illegally reentered United
States after having been ordered removed, prior removal order is reinstated); 8 C.F.R.
§ 241.8(a) (factors to determine applicability of § 1231(a)(5)); see also
Ochoa-Carrillo v. Gonzales, 437 F.3d 842, 843 (8th Cir. 2006) (court of appeals has
jurisdiction to review reinstatement order). We also find no merit to Uttecht’s
contention that her due process rights were violated because DHS did not provide her
with a certain file. See Zheng v. Holder, 698 F.3d 710, 714 (8th Cir. 2012) (due
process challenge in context of immigration proceeding is reviewed de novo);
Ochoa-Carrillo, 437 F.3d at 847 (to succeed on due process claim, petitioner must
“prove that he was actually prejudiced by the lack of process afforded to him”).

      Accordingly, we deny the petition. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-